              Case 2:18-cr-00422-SPL Document 337 Filed 10/05/18 Page 1 of 2



                                   DISTRICT JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Steven P. Logan            Date: October 5, 2018
USA v. Lacey et al                              Case Number: CR-18-00422-PHX-SPL


Assistant U.S. Attorneys: Andrew Stone, Peter Kozinets, Margaret Perlmeter, Kevin Rapp
(telephonically), John Kucera (telephonically) and Reginald Jones (telephonically).
Defendant-1: Michael Lacey

Attorneys for Defendant: James Grant, Robert Corn-Revere and Paul Cambria, retained
Defendant: ☐ Present ☒ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-2: James Larkin

Attorneys for Defendant: James Grant, Robert Corn-Revere, Thomas Bienert, Jr., Whitney
Bernstein and Seetha Ramachandran, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-3: Scott Spear

Attorney for Defendant: Bruce Feder
Defendant: ☒ Present ☐ Not Present         ☒ Released     ☐ Custody ☐ Summons ☐ Writ


Defendant-4: John Brunst

Attorneys for Defendant: Michael Kimerer and Ariel Neuman, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-6: Andrew Padilla

Attorney for Defendant: Michael Piccarreta, retained
Defendant: ☐ Present ☒ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ
               Case 2:18-cr-00422-SPL Document 337 Filed 10/05/18 Page 2 of 2

USA v. Lacey et al                                                             Date: October 5, 2018
Case Number: CR-18-00422-PHX-SPL                                                          Page 2 of 2


Defendant-7: Joye Vaught

Attorney for Defendant: Stephen Weiss, retained
Defendant: ☐ Present ☒ Not Present ☒ Released                ☐ Custody ☐ Summons ☐ Writ



Attorneys for Henze Cook Murphy PLLC: Lee Stein and Anne Chapman, retained




HEARING ON PENDING MOTIONS:

The following motions are argued to the Court: Government's Motion to Disqualify Counsel (Doc.
118), Government’s Motion to Resolve Attorney-Client Privilege Issues (Doc. 195), Defendant
Lacey’s Motion for Disclosure of Documents Related to Carl Ferrer’s Waiver of Privilege as Material
to Disqualification (Doc. 202), Defendant Larkin’s Cross-Motion to Obtain Discovery and Address
Privilege Issues (Doc. 235), Defendant Padilla’s Motion for Itemization of Brady/Giglio Material (Doc.
273) Government’s Application for Order Regarding Criminal Forfeiture of Property in Government
Custody (Doc. 282). The motions are taken under advisement.


                                                                                 Start: 9:12 AM
Court Reporter Elva Cruz-Lauer and Linda Schroeder                              Stop: 12:38 PM
Deputy Clerk Lisa Richter

                                                               Total court time: 3 hours, 6 minutes




                                              Page 2 of 2
